DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on October 12th 2022 has been entered. Currently claims 1, 10 and 19 have been amended and claims 1 – 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 9 -16, filed October 12th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive in part and non-persuasive in part.
The gravamen of applicant’s argument is that the amendment, “wherein at least one time series database schema of the plurality of time series database schemas is a variable schema such that the at least one time series database schema varies over time,” to the independent claims are not taught by the art of record.
Examiner respectfully agrees thus dependent claims inherit the same functionality
Next, applicant argues that Le teaches away from "receiving a query of a time series database, the query comprising a query time range and a predicate comprising at least one dimension, wherein the time series database comprises a plurality of time series database schemas, wherein the plurality of time series database schemas are associated with data points ingested over adjacent and non-overlapping time ranges.
Examiner respectfully disagrees since Le asserts no discovery beyond what  was known in the art. The disclosure does not criticize, discredit or otherwise discourage the solution claimed. See MPEP 2123 (II) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2D 1141, 1146 (Fed. Cir. 2004) 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Kinsely et al., (United States Patent Publication Number 20150039651) hereinafter Kinsely.

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Princehouse et al., (United States Patent Publication Number 20200167361) hereinafter Princehouse, in view of Jian Le (United States Patent Publication Number 20070250524) hereinafter Le in view of Jensen et al., “ModelarDB: Modular Model-Based Time Series Management with Spark and Cassandra” 2018 hereinafter Jensen, in  view of Arye et al., (United States Patent Publication Number 20180246950) hereinafter Arye and in further view of Kinsely et al., (United States Patent Publication Number 20150039651) hereinafter Kinsely.
Regarding claim 1 Prince house teaches a method for querying a variably partitioned time series database, (ABS., a query of the time series is initiated) (querying distributed time series database [0022]) the method comprising: receiving a query of a time series database, (The time-series data in the storage tier(s) may be available for queries performed by a fleet of query processors. [0023]) the query comprising a query time range (ABS., the query indicates a time range) (Fig. 8, (895) A query 895 may also indicate a time range, e.g., an interval within a starting point in time and an ending point in time. [0061]) and a predicate (query predicates [0062]) comprising at least one dimension, (query predicates are directed to particular storage tires and particular storage resources within those tiered [0049]) also see dimensions model =”carX” and VIN=”ABS” in paragraph [0027] 
Princehouse does not fully disclose wherein the time series database comprises a plurality of time series database schemas; wherein the plurality of time series database schemas are associated with data points ingested over adjacent and non-overlappinq time ranges; and wherein at least one time series database schema of the plurality of time series database schemas is a variable schema such that the at least one time series database schema varies over time; determining at least one time series database schema of the time series database corresponding to the query time range; dividing the query into a plurality of sub-queries, wherein each sub-query of the plurality of sub-queries corresponds to a non-overlapping portion of the query time range and to one time series database schema of the plurality of time series database schemas; and executing the plurality of sub-queries to return a plurality of results; 
Le teaches wherein the time series database (Fig. 3A, (300) data warehouse [0049]) comprises a plurality of time series database schemas; (one or more multiple data warehouse schemas [0041]) determining at least one time series database schema (one or more multiple data warehouse schemas [0041]) of the time series database (Fig. 3A, (300) data warehouse [0049]) corresponding to the query time range; (Fig. 3B, (324) time dimension [0058]) dividing the query into a plurality of sub-queries, (Fig. 6, Queries issued against a data warehouse schema may have one or more sub-queries, and those sub-queries may be aggregate subqueries. For example, query 600 contains two aggregation sub-queries 602 and 604. [0076]) see also Fig. 7 and executing the plurality of sub-queries to return a plurality of results (Steps 810-822 are repeated for each aggregation sub-query within the current Select statement of the query workload until all of the aggregation sub-queries have been processed. [0090]) (Fig. 8, (814) determine the levels, hierarchies and dimensions this aggregation sub-query has traversed [0084]), Fig. 8, (816) for each traversed hierarchy identify a traversed level that has the highest level depth value [0085])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the time series database comprises a plurality of time series database schemas; determining at least one time series database schema of the time series database corresponding to the time range; dividing the query into a plurality of sub-queries, wherein each sub-query of the plurality of sub-queries corresponds to one time series database schema of the plurality of time series database schemas; and executing the plurality of sub-queries to return a plurality of results. By doing so a materialization of the aggregation data is recommended using the selected number of logical sets of aggregation data. Le [0018].
Jensen teaches wherein the plurality of time series database schemas (multiple models of compressed time series Page 1689 Col. 1 ln 15 - 16)  are associated with data points (models are used to infer data points Page 1688 Col 2 ln 32)  ingested (ingested data points Page 1689 Col. 1 ln 2) over adjacent  (Fig. 4 time ranges t0, t1, t2, t3, t4, and t5 Page 1691) and non-overlappinq time ranges (time intervals do not overlap Page 1694) a non-overlapping portion (time intervals do not overlap Page 1694) of the query time range (time point and range queries Page 1696)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Jensen wherein the plurality of time series database schemas are associated with data points ingested over adjacent and non-overlapping time ranges; a non-overlapping portion of the query time range. By doing so segmenting and compressing regular time series with gaps in which models using lossy or lossless compression can be used. Jensen Page 1689 Section 4.1 ln 2 – 4)
Arye teaches wherein each sub-query (subquery [0053]) of the plurality of sub-queries (subqueries [0054]) corresponds to a temporally adjacent  portion (Common queries to time-series data include (i) slicing across time for a given object ( e.g., device id), slicing across many objects for a given time interval [0159]) of the query time range (Fig. 7, (7A) time range [0, 6], [0128] (7B) time range [7, 15] [0129] and (7C) time range [16, 24] [0130]) and to one time series database (time series data [0102])  schema of the plurality of time series database schemas; (database system can store multiple hyper tables, each with different schemas. Chunks within the same hyper table often have the same schema, but may also have different schemas. [0034]) (the database system atomically modifies the schemas of all the underlying chunks that comprise a hypertable. [0035])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Arye wherein each sub-query of the plurality of sub-queries corresponds to a  temporally adjacent portion of the query time range and to one time series database schema of the plurality of time series database schemas. By doing so the database system leverages internally-managed metadata to only query those chunks that may possibly satisfy the query predicate. Arye [0159].
Kinsely teaches and wherein at least one time series database schema (schema [0046]) of the plurality of time series database schemas (late-binding schemas [0048]) is a variable schema (late binding schema … changing schema [0050])  such that the at least one time series database schema varies over time; (As a data analyst learns more about the data in stored events, using a late-binding schema, he or she can continue to
develop the schema up until the next time it is needed for a query. Hence, for example, a field for the same data items may have different values for different queries, and/or new fields may become available for the data items, based on a changing schema. [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Kinsely wherein at least one time series database schema of the plurality of time series database schemas is a variable schema such that the at least one time series database schema varies over time. By doing so the schema can be developed on an ongoing basis up until the time it needs to be applied. Kinsely [0050].
Claim 10 corresponds to claim 1 and is rejected accordingly.

Regarding claim 2 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the method of Claim 1.
Princehouse as modified further teaches joining the plurality of results into a combined result (Intermediate results may be generated over time and then combined to generate a derived table. For example, rollup summaries 143Gl, 143G2, and 142G3 may be generated for successive smaller time intervals ( e.g., one minute), maintained in one or more staging databases 141G, and combined for a larger time interval (e.g., one hour). [0047])
Claim 11 corresponds to claim 2 and is rejected accordingly

Regarding claim 3 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the 
method of Claim 1. 
Princehouse as modified does not fully disclose wherein the dividing the query 
into a plurality of queries comprises: dividing the query into a first sub-query and a second sub-query, wherein the first sub-query corresponds to a first time series database schema of the plurality of time series database schemas and the predicate comprises a first dimension, and wherein the second sub-query corresponds to a second time series database schema of the plurality of time series database schemas and the predicate comprises a second dimension different than the first dimension.
Le teaches wherein the dividing the query into a plurality of queries (Fig. 6, 
Queries issued against a data warehouse schema may have one or more sub-queries, and those sub-queries may be aggregate subqueries [0076]) comprises:  dividing the query into a first sub-query and a second sub-query, (Fig. 6, query 600 contains two aggregation sub-queries 602 and 604. [0076]) see also Fig. 7 wherein the first sub-query (Fig. 7, (Query 3) [0077]) corresponds to a first time series database schema of the plurality of time series database schemas (one or more multiple data warehouse schemas [0041]) and the predicate comprises a first dimension, (Fig. 7, (Query 3) T.Month_Name =’March’ [0077]) and wherein the second sub-query (Fig. 7, (Query 4) corresponds to a second time series database schema of the plurality of time series database schemas (one or more multiple data warehouse schemas [0041]) and the predicate comprises a second dimension different than the first dimension (Fig. 7, (Query 3) T.Month_Name =’January’ [0077])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the dividing the query  into a plurality of queries comprises: dividing the query into a first sub-query and a second sub-query, wherein the first sub-query corresponds to a first time series database schema of the plurality of time series database schemas and the predicate comprises a first dimension, and wherein the second sub-query corresponds to a second time series database schema of the plurality of time series database schemas and the predicate comprises a second dimension different than the first dimension. By doing so a single aggregation slice in the data warehouse can answer multiple queries issued against a data warehouse schema. Le [0077].
Claim 12 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Princehouse in view of Le, Jensen,  Arye and Kinsely teaches the method of Claim 1.
Princehouse as modified does not fully disclose wherein the time series database comprises a single time series database schema for each time instance.
Le teaches wherein the time series database (Fig. 3A, (300) data warehouse [0049]) comprises a single time series database schema (one or more multiple data warehouse schemas [0041]) for each time instance. (Fig. 3B, (324) time dimensions [0058]) see time dimension in Fig. 7 for query 3 & 4
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the time series database comprises a single time series database schema for each time instance. By doing so each dimension may have one or more hierarchies with levels that group related attributes. Le [0060]
Claim 13 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the method of Claim 1.
Princehouse does not fully disclose wherein the time series database comprises multiple time series database schemas for at least one time instance.
	Le teaches wherein the time series database (Fig. 3A, (300) data warehouse [0049]) comprises multiple time series database schemas (one or more multiple data warehouse schemas [0041]) for at least one time instance (Fig. 3B, (324) time dimensions [0058]) see time dimension in Fig. 7 for query 5
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the time series database comprises multiple time series database schemas for at least one time instance. By doing so each dimension may have one or more hierarchies with levels that group related attributes. Le [0060].
	Claim 14 corresponds to claim 5 and is rejected accordingly.

	Regarding claim 6 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the method of Claim 5.
Princehouse as modified teaches determining temporally adjacent portions of the query time range (Fig. 6, (302) temporal dimension, years (611), days – months (612), minutes – hours (613) and seconds (614) [0050]) and for each temporally adjacent portion of the time range, (Fig. 6, (302) temporal dimension, years (611), days – months (612), minutes – hours (613) and seconds (614) [0050])
Princehouse does not fully disclose wherein the determining the at least one time series database schema of the time series database corresponding to the query time range comprises: determining which of the multiple time series database schemas correspond to the time range; for which the multiple time series database schemas are constant; selecting a time series database schema of the multiple time series database schemas on which to execute the query.
	Le teaches wherein the determining the at least one time series database schema (one or more multiple data warehouse schemas [0041]) of the time series database (Fig. 3A, (300) data warehouse [0049]) corresponding to the query time range (Fig. 7, (query 3) T.Month Name='March', (query 4) T.Month Name='January' [0077]) comprises: determining which of the multiple time series database schemas (one or more multiple data warehouse schemas [0041]) correspond to the query time range; (Fig. 8, (814) determine the levels, hierarchies and dimensions this aggregation subquery has traversed [0084]) for which the multiple time series database schemas (one or more multiple data warehouse schemas [0041]) are constant; (star schema [0058]) selecting a time series database schema of the multiple time series database schemas on which to execute the query (Fig. 8A (812) determine the data warehouse schema associated with this aggregation sub-query [0083],  (814) determine the levels, hierarchies and dimensions this aggregation sub-query has traversed [0084])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the determining the at least one time series database schema of the time series database corresponding to the time range comprises: determining which of the multiple time series database schemas correspond to the time range; for which the multiple time series database schemas are constant; selecting a time series database schema of the multiple time series database schemas on which to execute the query. By doing so the star schema may be divided into a
base data slice and a collection of logical aggregation slices. Each logical aggregation slice is defined as a collection of levels across all hierarchies of a data warehouse schema. Each element of this collection of levels represents a specific level of a hierarchy within star schema 320 in FIG. 3B. Le [0067]
	Claim 15 corresponds to claim 6 and is rejected accordingly

Regarding claim 7 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the method of Claim 6.
Princehouse as modified further teaches for each temporally adjacent portion (Fig. 6, (302) temporal dimension, years (611), days – months (612), minutes – hours (613) and seconds (614) [0050])
Princehouse as modified does not fully teach wherein the selecting a time series database schema of the multiple time series database schemas on which to execute the query comprises: selecting the time series database schema of the multiple time series database schemas that provides a highest yield.
	Le teaches wherein the selecting a time series database schema of the multiple time series database schemas on which to execute the query comprises: (Fig. 8A (812) determine the data warehouse schema associated with this aggregation sub-query [0083]) selecting the time series database schema (Fig. 8A (812) determine the data warehouse schema associated with this aggregation sub-query [0083])  of the multiple time series database schemas (one or more multiple data warehouse schemas [0041]) that provides a highest yield (Fig. 8A, (816) For each traversed hierarchy, the process identifies a traversed level that has the highest level depth value [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the selecting a time series database schema of the multiple time series database schemas on which to execute the query comprises: selecting the time series database schema of the multiple time series database schemas that provides a highest yield. By doing so the instead of using the level names to 
represent the logical aggregation slices (FIG. 4B), the level depth information may be used. Le [0070].
	Claim 16 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the method of Claim 6.
Princehouse as modified does not fully disclose wherein the selecting a time series database schema of the multiple time series database schemas on which to execute the query comprises: selecting the time series database schema of the multiple time series database schemas according to the at least one dimension of the query.
	Le teaches wherein the selecting a time series database schema (Fig. 8A (812) determine the data warehouse schema associated with this aggregation sub-query [0083])  of the multiple time series database schemas on which to execute the query comprises: (one or more multiple data warehouse schemas [0041]) selecting the time series database schema (Fig. 8A (812) determine the data warehouse schema associated with this aggregation sub-query [0083]) of the multiple time series database schemas (one or more multiple data warehouse schemas [0041]) according to the at least one dimension of the query (FIG. 7 depicts four exemplary aggregation queries,
704, 706, 708 and 710. Each of these aggregation queries 704, 706, 708, and 710, can be answered by the logical aggregation slice (product, all market, all time, month) of
section 400 in FIG. 4A [0077])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the selecting a time series database schema of the multiple time series database schemas on which to execute the query comprises: selecting the time series database schema of the multiple time series database schemas according to the at least one dimension of the query. By doing so a single aggregation slice in the data warehouse can answer multiple queries issued against a data warehouse schema. Le [0077].
	Claim 17 corresponds to claim 8 and is rejected accordingly.

Regarding claim 9 Princehouse in view of Le, Jensen, Arye and Kinsely teaches the method of Claim 6.
Princehouse as modified teaches corresponding to one temporally adjacent portion of the time range (Fig. 6, (302) temporal dimension, years (611), days – months (612), minutes – hours (613) and seconds (614) [0050])
Princehouse as modified does not fully disclose  wherein the dividing the query into the plurality of sub-queries comprises: dividing the query into the plurality of sub-queries, each sub-query of the plurality of sub-queries corresponding to one temporally adjacent portion of the query time range and one time series database schema.
	Le teaches wherein the dividing the query into the plurality of sub-queries comprises: (Fig. 6, Queries issued against a data warehouse schema may have one or more sub-queries, and those sub-queries may be aggregate subqueries. For example, query 600 contains two aggregation sub-queries 602 and 604. [0076]) see also Fig. 7 for subqueries 3, 4, 5 and 6 dividing the query into the plurality of sub-queries, (Fig. 6, Queries issued against a data warehouse schema may have one or more
sub-queries, and those sub-queries may be aggregate subqueries. For example, query 600 contains two aggregation sub-queries 602 and 604. [0076]) see also Fig. 7 for subqueries 3, 4, 5 and 6 each sub-query of the plurality of sub-queries (Fig. 6, query 600 contains two aggregation sub-queries 602 and 604. [0076]) see also Fig. 7 subqueries 3, 4, 5 and 6 and one time series database schema. (Fig. 8, (812) Next, the data warehouse schema associated with the aggregate sub-query is determined [0083]) (Fig. 8, (814) determine the levels, hierarchies and dimensions this aggregation sub-query has traversed [0084])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the dividing the query into the plurality of sub-queries comprises: dividing the query into the plurality of sub-queries, each sub-query of the plurality of sub-queries corresponding to one temporally adjacent portion of the time range and one time series database schema. By doing so a single aggregation slice in the data warehouse can answer multiple queries issued against a data warehouse schema. Le [0077].
Claim 18 corresponds to claim 9 and is rejected accordingly.

Regarding claim 19 Princehouse teaches a system for querying a variably partitioned time series database, (ABS., a query of the time series is initiated) (querying distributed time series database [0022]) the system comprising: a plurality of query nodes, (a distributed set of storages nodes, [0031]) each query node of the plurality of query nodes (a distributed set of storages nodes, [0031]) comprising a data storage unit (Fig. 1 storage tier 150A – storage tier 150N [0031]) and a processor (Fig. 1, (140) stream processors [0029] (170) query processors [0033]) communicatively coupled with the data storage unit, (Fig. 1 storage tier 150A – storage tier 150N [0031]) wherein a query node of the plurality of query nodes (a distributed set of storages nodes, [0031]) is configured to: receive a query of a time series database, (The time-series data in the storage tier(s) may be available for queries performed by a fleet of query processors. [0023]) the query comprising a time range (ABS., the query indicates a time range) (Fig. 8, (895) A query 895 may also indicate a time range, e.g., an interval within a starting point in time and an ending point in time. [0061]) and a predicate (query predicates [0062]) comprising at least one dimension, (query predicates are directed to particular storage tires and particular storage resources within those tiered [0049]) also see dimensions model =”carX” and VIN=”ABS” in paragraph [0027]  
Princehouse does not fully disclose wherein the time series database comprises a plurality of time series database schemas; wherein the plurality of time series database schemas are associated with data points ingested over adjacent and non-overlappinq time ranges; and wherein at least one time series database schema of the plurality of time series database schemas is a variable schema such that the at least one time series database schema varies over time; determine at least one time series database schema of the time series database corresponding to the time range; divide the query into a plurality of sub-queries, wherein each sub-query of the plurality of sub-queries corresponds to a temporally adjacent portion of the query time range and to one time series database schema of the plurality of time series database schemas; execute the plurality of sub-queries to return a plurality of results; and join the plurality of results into a combined result.
	Le teaches wherein the time series database (Fig. 3A, (300) data warehouse [0049]) comprises a plurality of time series database schemas; (one or more multiple data warehouse schemas [0041]) determine at least one time series database schema (one or more multiple data warehouse schemas [0041]) of the time series database (Fig. 3A, (300) data warehouse [0049]) corresponding to the time range; (Fig. 3B, (324) time dimension [0058]) dividing the query into a plurality of sub-queries, (Fig. 6, Queries issued against a data warehouse schema may have one or more sub-queries, and those sub-queries may be aggregate subqueries. For example, query 600 contains two aggregation sub-queries 602 and 604. [0076]) see also Fig. 7 wherein each sub-query of the plurality of sub-queries (any one of sub-queries (602) (604) of Fig. 6 [0076]) and any one of sub-queries (704), (706), (708) and (710) of Fig. 7 [0077])  execute the plurality of sub-queries to return a plurality of results; (Steps 810-822 are repeated for each aggregation sub-query within the current Select statement of the query workload until all of the aggregation sub-queries have been processed. [0090]) (Fig. 8, (814) determine the levels, hierarchies and dimensions this aggregation sub-query has traversed [0084]), Fig. 8, (816) for each traversed hierarchy identify a traversed level that has the highest level depth value [0085]) and join the plurality of results into a combined result (Intermediate results may be generated over time and then combined to generate a derived table. For example, rollup summaries 143Gl, 143G2, and 142G3 may be generated for successive smaller time intervals ( e.g., one minute), maintained in one or more staging databases 141G, and combined for a larger time interval (e.g., one hour) [0047])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the time series database comprises a plurality of time series database schemas; determining at least one time series database schema of the time series database corresponding to the time range; dividing the query into a plurality of sub-queries, wherein each sub-query of the plurality of sub-queries corresponds to one time series database schema of the plurality of time series database schemas; and executing the plurality of sub-queries to return a plurality of results and join the plurality of results into a combined result. By doing so a materialization
of the aggregation data is recommended using the selected number of logical sets of aggregation data. Le [0018].
Jensen teaches wherein the plurality of time series database schemas (multiple models of compressed time series Page 1689 Col. 1 ln 15 - 16)  are associated with data points (models are used to infer data points Page 1688 Col 2 ln 32)  ingested (ingested data points Page 1689 Col. 1 ln 2) over adjacent  (Fig. 4 time ranges t0, t1, t2, t3, t4, and t5 Page 1691) and non-overlappinq time ranges (time intervals do not overlap Page 1694) a non-overlapping portion (time intervals do not overlap Page 1694) of the query time range (time point and range queries Page 1696)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Jensen wherein the plurality of time series database schemas are associated with data points ingested over adjacent and non-overlapping time ranges; a non-overlapping portion of the query time range. By doing so segmenting and compressing regular time series with gaps in which models using lossy or lossless compression can be used. Jensen Page 1689 Section 4.1 ln 2 – 4)
Arye teaches wherein each sub-query (subquery [0053]) of the plurality of sub-queries (subqueries [0054]) corresponds to a temporally adjacent  portion (Common queries to time-series data include (i) slicing across time for a given object ( e.g., device id), slicing across many objects for a given time interval [0159]) of the query time range (Fig. 7, (7A) time range [0, 6], [0128] (7B) time range [7, 15] [0129] and (7C) time range [16, 24] [0130]) and to one time series database (time series data [0102])  schema of the plurality of time series database schemas; (database system can store multiple hypertables, each with different schemas. Chunks within the same hypertable often have the same schema, but may also have different schemas. [0034]) (the database system atomically modifies the schemas of all the underlying chunks that comprise a hypertable. [0035])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Arye wherein each sub-query of the plurality of sub-queries corresponds to a  temporally adjacent portion of the query time range and to one time series database schema of the plurality of time series database schemas. By doing so the database system leverages internally-managed metadata to only query those chunks that may possibly satisfy the query predicate. Arye [0159].
Kinsely teaches and wherein at least one time series database schema (schema [0046]) of the plurality of time series database schemas (late-binding schemas [0048]) is a variable schema (late binding schema … changing schema [0050])  such that the at least one time series database schema varies over time; (As a data analyst learns more about the data in stored events, using a late-binding schema, he or she can continue to
develop the schema up until the next time it is needed for a query. Hence, for example, a field for the same data items may have different values for different queries, and/or new fields may become available for the data items, based on a changing schema. [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Kinsely wherein at least one time series database schema of the plurality of time series database schemas is a variable schema such that the at least one time series database schema varies over time. By doing so the schema can be developed on an ongoing basis up until the time it needs to be applied. Kinsely [0050].
Regarding claim 20 Princehouse in view of Le,  Jensen, Kinsely and Arye teaches the system of Claim 19.
Princehouse as modified further teaches wherein the query node of the plurality of query nodes (a distributed set of storages nodes, [0031])  is further configured to: determine temporally adjacent portions of the query time range; (Fig. 6, (302) temporal dimension, years (611), days – months (612), minutes – hours (613) and seconds (614) [0050]) and for each temporally adjacent portion of the time range (Fig. 6, (302) temporal dimension, years (611), days – months (612), minutes – hours (613) and seconds (614) [0050])
Princehouse as modified does not fully disclose wherein the time series database comprises multiple time series database schemas for at least one time instance, for which the multiple time series database schemas are constant; select a time series database schema of the multiple time series database schemas on which to execute the query.
Le teaches wherein the time series database (Fig. 3A, (300) data warehouse [0049]) comprises multiple time series database schemas (one or more multiple data warehouse schemas [0041]) for at least one time instance, (Fig. 3B, (324) time dimensions [0058]) see time dimension in Fig. 7 for query 5 for which the multiple time series database schemas (one or more multiple data warehouse schemas [0041]) are constant; (star schema [0058]) select a time series database schema of the multiple time series database schemas on which to execute the query (Fig. 8A (812) determine the data warehouse schema associated with this aggregation sub-query [0083],  (814) determine the levels, hierarchies and dimensions this aggregation sub-query has traversed [0084])
	      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Princehouse to incorporate the teachings of Le wherein the time series database comprises multiple time series database schemas for at least one time instance, for which the multiple time series database schemas are constant; select a time series database schema of the multiple time series database schemas on which to execute the query. By doing so the star schema may be divided into a base data slice and a collection of logical aggregation slices. Each logical aggregation slice is defined as a collection of levels across all hierarchies of a data warehouse schema. Each element of this collection of levels represents a specific level of a hierarchy within star schema 320 in FIG. 3B. Le [0067].

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.	
             Noel et al., (United States Patent Publication Number 20150040052) teaches in paragraph [0176] “of such time-series data may be used to display statistical trends over time. The time-series machine data collected from a data source may be segmented
or otherwise transformed into discrete events, where each event can be associated with a timestamp”
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166